Exhibit 10.19

 

ASSIGNMENT AND AMENDMENT AGREEMENT

 

THIS ASSIGNMENT AND AMENDMENT AGREEMENT (this “Assignment Agreement”) is entered
into as of the 20th day of May, 2009, by and between Falcon Asset Securitization
Company LLC (“Assignor”), and JS Siloed Trust (“Assignee” or the “Trust”).

 

PRELIMINARY STATEMENTS

 

A.            This Assignment Agreement is being executed and delivered in
accordance with Section 12.1(b) of that certain Third Amended and Restated
Receivables Purchase Agreement dated as of April 15, 2009 by and among
Ferrellgas Receivables, LLC, Ferrellgas, L.P., as Servicer, Falcon Asset
Securitization Company LLC, Fifth Third Bank, individually and as a Co-Agent,
JPMorgan Chase Bank, N.A., as a Co-Agent and as Agent, and the Financial
Institutions party thereto (as amended, modified or restated from time to time,
the “Purchase Agreement”).  Capitalized terms used and not otherwise defined
herein are used with the meanings set forth or incorporated by reference in the
Purchase Agreement.

 

B.            Assignor is a Conduit party to the Purchase Agreement, and
Assignee wishes to become a Conduit thereunder; and

 

C.            Assignor is selling and assigning to Assignee all of Assignor’s
rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Capital of Assignor’s Purchaser
Interests as set forth herein.

 

AGREEMENT

 

The parties hereto hereby agree as follows:

 

1.             The sale, transfer and assignment effected by this Assignment
Agreement shall become effective on May 20, 2009 (the “Effective Date”).  From
and after the Effective Date, Assignee shall be a Purchaser party to the
Purchase Agreement for all purposes thereof as if Assignee were an original
party thereto and Assignee will be bound by all of the terms and provisions
contained therein,.

 

2.             At or before 12:00 noon (Chicago time) on the Effective Date,
Assignee shall pay to Assignor, in immediately available funds, an amount equal
to the sum of (i)  $                                   (such amount, being
hereinafter referred to as the “Assignee’s Capital”); and (ii) any other costs
and expenses agreed between Assignor and Assignee (the “Assignee’s Acquisition
Cost”); whereupon, Assignor shall be deemed to have sold, transferred and
assigned to Assignee, without recourse, representation or warranty (except as
provided in paragraph 6 below), and Assignee shall be deemed to have hereby
irrevocably taken, received and assumed from Assignor, all of Assignor’s
Purchaser Interests and all related rights and obligations under the Purchase
Agreement and the Transaction Documents.

 

1

--------------------------------------------------------------------------------


 

3.             From and after the Effective Date, for so long as the Trust
remains a party to the Purchase Agreement, the Purchase Agreement is amended as
follows:

 

(a)           All references in the Purchase Agreement to “Falcon Asset
Securitization Company LLC,” “Falcon”, the “Falcon Group” and the “Falcon Group
Agent” shall be deemed to be references to “JS Siloed Trust,” the “Trust,” the
“JS Group” and “JS Group Agent,” respectively.

 

(b)           All references in the Purchase Agreement to “Commercial Paper”
shall be deemed to be references to commercial paper notes issued by Jupiter
Securitization Company LLC (“Jupiter”), and all references to any “Conduit” in
the definitions of “CP Costs” and “Pooled Commercial Paper” found in Exhibit I
to the Purchase Agreement shall be deemed to be references solely to Jupiter.

 

(c)           All references to “Conduit”  in Sections 10.3, 14.5(b)(iii) and
14.6 of the Purchase Agreement and in the definitions of “Accounting Based
Consolidation Event,” “Affected Entity,” “Funding Agreement” and “Funding
Source” found in Exhibit I to the Purchase Agreement shall be deemed to include
both the Trust and Jupiter and not Falcon.

 

4.             Concurrently with the execution and delivery hereof, Assignor
shall provide to Assignee copies of all documents requested by Assignee which
were delivered to Assignor pursuant to the Purchase Agreement.

 

5.             Each of Assignor and Assignee to this Assignment Agreement agrees
that at any time and from time to time upon the written request of any other
party, it shall execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Assignment Agreement.

 

6.             By executing and delivering this Assignment Agreement, Assignor
and Assignee confirm to and agree with each other, the JS Group Agent and the
Financial Institutions as follows:  (a) other than the representation and
warranty that it has not created any Adverse Claim upon any interest being
transferred hereunder, Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with the Purchase Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Purchase Agreement or any other
instrument or document furnished pursuant thereto or the perfection, priority,
condition, value or sufficiency of any collateral; (b) Assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Seller, any Obligor or any Affiliate of the Seller or
the performance or observance by the Seller, any Obligor or any Affiliate of the
Seller of any of their respective obligations under the Receivables or the
Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (c) Assignee confirms that it has received a
copy of the Purchase Agreement and copies of such other Transaction Documents,
and other documents and information as it has requested and deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement; (d) Assignee shall, independently and without reliance upon any
Agent, any other Purchaser or any Seller Party and

 

2

--------------------------------------------------------------------------------


 

based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Purchase Agreement and the Transaction Documents; (e) Assignee
appoints and authorizes the Agent and the JS Group Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent and the JS Group Agent, respectively, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(f) Assignee agrees that it shall perform in accordance with their terms all of
the obligations which, by the terms of the Purchase Agreement and the other
Transaction Documents, are required to be performed by it as a Purchaser.

 

7.             Each of Assignor and Assignee represents and warrants to and
agrees with the Falcon Group Agent that it is aware of and shall comply with the
provisions of the Purchase Agreement, including, without limitation, Sections
14.5 and 14.6 thereof.

 

8.             THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

9.             Assignee hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all senior
indebtedness for borrowed money of Jupiter, it shall not institute against, or
join any other Person in instituting against, Jupiter any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

 

FALCON ASSET SECURITIZATION COMPANY LLC,

 

AS ASSIGNOR

 

 

 

BY:  JPMORGAN CHASE BANK, N.A., AS ATTORNEY-IN-FACT

 

 

 

 

 

By:

/s/ Laura Chittick

 

Name:

Laura Chittick

 

Title:

Vice President

 

 

 

 

 

JS SILOED TRUST, AS ASSIGNEE

 

 

 

BY:  JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE TRUSTEE

 

 

 

 

 

By:

/s/ Laura Chittick

 

Name:

Laura Chittick

 

Title:

Vice President

 

Acknowledged and agreed as of the date first above written:

 

FERRELLGAS RECEIVABLES, LLC

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

Name:

J. Ryan VanWinkle

 

Title:

Senior Vice President and Chief Financial Officer

 

 

4

--------------------------------------------------------------------------------


 

JUPITER SECURITIZATION COMPANY, LLC

 

 

 

BY:  JPMORGAN CHASE BANK, N.A., AS ATTORNEY-IN-FACT

 

 

 

 

 

 

By:

/s/ Laura Chittick

 

Name:

Laura Chittick

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

Individually as a Financial Institution, as a Co-Agent and as Agent

 

 

 

 

 

 

By:

/s/ Laura Chittick

 

Name:

Laura Chittick

 

Title:

Vice President

 

 

5

--------------------------------------------------------------------------------